DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 8 and 14 each recite the limitation "the multi-wall carbon nanotubes and the polymer from the electrolyte".  There is insufficient antecedent basis for the multi-wall carbon nanotubes, the polymer, and the electrolyte in the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10-13, and 16-20 are rejected under 35 U.S.C. 102 as being anticipated by US 10,779,987 to Kang.
Regarding claims 1, 7, and 13 Kang discloses a laminate heating element/heat generating portion (120) that includes nanoparticles (silver-nano), a positive and negative electrical connection (AC supply (131, 130, 132) that connects the nanoparticles to a power source (Fig. 1), the nanoparticles on a first surface and a pressure sensitive adhesive (silver paste, 121) on a second surface (Fig. 3).
Regarding claim 2 Kang further discloses a resilient connection (140, 150, 160, 170) that connects ends of the element (Fig. 2). MPEP 2114.
Regarding claims 10 and 16 Kang further discloses a thermally insulating material (150, 160) that insulates the nanoparticle element (120) from the ambient environment (Fig. 2).
Regarding claims 11 and 17 Kang further discloses a thermally conducting material proximate the heating element (PTC carbon ink).
Regarding claims 12 and 18 Kang further discloses a temperature control circuit (113) connected to control the heating element temperature (col. 5, ln. 62-67).
Regarding claim 19 Kang further discloses an armored layer (160, 150) surrounding the bar (Fig. 2).
Regarding claim 20 Kang further discloses silver paste (121) and a conductive adhesive (col. 7, ln. 17-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,779,987 to Kang in view of US 2009/0098345 to Brasher.
Regarding claim 3 Kang discloses electrode pairs, but does not discuss corrosion protection.
Brasher discloses an anode with a sacrificial protective layer [0003].
The advantage of utilizing an anode with a sacrificial protective layer is to delay anode corrosion.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Kang by utilizing an anode with a sacrificial protective layer in order to delay anode corrosion. 
Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,779,987 to Kang in view of Jeong et al (“Microstructure and Performance of Multiwalled Carbon Nanotube/m-Aramid Composite Films as Electric Heating Elements” ACS Applied Materials & Interfaces, 2013 vol.5 (14), pg.6527-6534).
Regarding claims 7, 8, 14, and 15 Kang does not disclose carbon nanotubes.
Jeong teaches a multiwalled carbon nanotube/poly(m-phenylene isophthalamide) composite film (instant multi-wall carbon nanotubes suspended in a polymer) to be used as an electric heating element (see abstract). Jeong teaches that such multiwalled carbon nanotube/polymer composite shows excellent electric heating behavior such as rapid temperature response and high electric power efficiency (abstract and Conclusion section on pg.6533). It would have been obvious to one skilled in the art to use Jeong’s multiwalled carbon nanotube/poly(m-phenylene isophthalamide composite film as Kang’s resistive heating element with a reasonable expectation of achieving excellent heating behavior such as rapid temperature response and high electric power efficiency as taught by Jeong.
Reasons for Allowability
Claims 4-6 are objected to as being dependent on a rejected claim but would be allowable over the cited prior art if written in independent form. 
The following is an examiner’s statement of reasons for allowability:
None of the art discloses a corrosion protective anode including a looped electric resistor, a resistor electric insulating layer surrounding said electric resistor, a metallic sheath surrounding said resistor insulating layer, said sheath having an exterior surface of nickel, a sheath electric insulating layer of polytetrafluoroethylene covering said nickel surface and adhering thereto, electric connections to the two ends of the electric resistor, and an insulating support for the electric connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761